 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-cv-01749-AWI-BAM
     ROBERT LARA,                               )
12
                                                )   STIPULATION AND
                  Plaintiff,                    )   ORDER FOR EXTENSION OF
13
                                                )   TIME
           vs.                                  )
14
                                                )
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                                                )
                  Defendant.                    )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from June 21, 2021 to July 21, 2021, for Plaintiff to
24   serve on defendant with PLAINTIFF’S CONFIDENTIAL LETTER BRIEF. All
25   other dates in the Court’s Scheduling Order shall be extended accordingly.
26         This is Plaintiff’s first request for an extension of time. Plaintiff respectfully
27   states that the requested extension is necessary due several merit briefs being due
28   on the same week. Counsel requires additional time to brief the issues thoroughly


                                            1
 1   for the Court’s consideration. Defendant does not oppose the requested extension.
 2   Good cause exists for this late filing. Counsel marked the filing of this stipulation
 3   as complete. However, Counsel had yet to file the stipulation. Counsel apologizes
 4   for this oversight.
 5
 6                                    Respectfully submitted,
 7   Dated:       June 21, 2021       PENA & BROMBERG, ATTORNEYS AT LAW
 8
 9
                                   By: /s/ Jonathan Omar Pena
10                                   JONATHAN OMAR PENA
11
                                     Attorneys for Plaintiff

12
13
     Dated: June 21, 2021             PHILLIP A. TALBERT
14
                                      Acting United States Attorney
15                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
16
                                      Social Security Administration
17
18
                                      By: */s     Daniel P. Talbert
19                                    Daniel P. Talbert
20                                    Special Assistant United States Attorney
                                      Attorneys for Defendant
21
                                      (*As authorized by email on June 21, 2021)
22
23
24
25
26
27
28



                                            2
 1                                      ORDER
 2
 3         Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s
 4   request for an extension of time to serve his Confidential Letter Brief is
 5   GRANTED. Plaintiff shall serve Defendant with his Confidential Letter Brief on
 6   or before July 21, 2021. All other dates in the Court’s Scheduling Order are
 7   extended accordingly.
 8
     IT IS SO ORDERED.
 9
10      Dated:   June 23, 2021                        /s/ Barbara   A. McAuliffe         _
11                                               UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            3
